 



Exhibit 10.4

LINCOLN
AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT

                       THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
(the “Agreement”) is made effective for all purposes and in all respects as of
the 3rd day of October, 2002, by and between InforMax, Inc. (“Employer”) and
Stephen Lincoln (“Executive”).

                       WHEREAS, Employer and Executive entered into an
Employment Agreement dated as of October 18, 2000 (the “Employment Agreement”);
and

                       WHEREAS, Employer and Executive desire to modify the
terms of the Executive’s post-employment obligations;

                       WHEREAS, Employer and Executive desire to set forth in
writing the terms and conditions of this agreement and understanding.

                       NOW, THEREFORE, in consideration of the foregoing and of
the mutual promises contained herein, Employer and Executive (sometimes
hereafter referred to as the “Parties”), intending to be legally bound, hereby
agree as follows.

                       1.         Amendment to Executive Employment Agreement.
The Parties agree that the Confidential Information, Non-Competition,
Non-Solicitation and Inventions Agreement, incorporated within the October 18,
2000 Employment Agreement shall be amended by deleting Sections 2, 3 and 9(d) of
that agreement and replacing them with the following:



          "Post-Employment Obligations. Executive agrees that the following
obligations are reasonable and necessary to protect Employer’s legitimate
business.interests. Employer has agreed to this agreement to ensure the
Executives ability to obtain gainful non-competitive employment. Executive
further acknowledges that these obligations do not restrict Executive’s ability
to be gainfully employed, that Employer’s business is international in scope,
and that any geographic boundary, scope of prohibited activities, and time
duration in these obligations are reasonable in nature and no broader than are
necessary to protect Employer’s legitimate business interests. In consideration
for Executive’s employment as Chief Scientific Officer, his participation in the
Employer’s Incentive Bonus Plan, and for Employer’s other promises herein,
Executive agrees that, for the term of this Agreement and for a period of twelve
(12) months following the termination

 



--------------------------------------------------------------------------------



 





  of employment, except with the express written consent of the Employer’s
President or appropriate authorized senior executive, Executive shall not
directly or indirectly:



                            (a)         solicit “Business” (as defined below)
from or contract or conduct Business (other than on behalf of Employer) with
(i) any person or entity which was a customer of Employer as of, or within one
year prior to, Executive’s last day of employment, or (ii) any prospective
customer which Employer was soliciting as of, or within one year prior to, his
last day of employment.



                            (b)         knowingly interfere or attempt to
interfere with or cause or attempt to cause the termination of any transaction
or relationship in which Employer was involved or contemplating during
Executive’s employment, including but not limited to relationships with
Employer’s customers and prospective customers, contractors, vendors, service
providers and suppliers;



                            (c)         hire, solicit or recruit any of
Employer’s employees, or any individuals who were employed by Employer within
six (6) months of Executive’s last day of employment; or

                                (d)         be employed by, consult for, be an
officer or director of, be a shareholder or owner of (except if as a shareholder
or owner of less than 2% of a publicly traded company), or assist, engage in, or
promote any business or contemplated business that is competitive with
Employer’s Business, as defined below. Notwithstanding the foregoing, provided
that Executive’s doing so does not breach his confidentiality obligations unto
Employer, Executive may serve in such a capacity for a business competitive with
Employer as long as Executive serves in a group or division of that business
that is not directly competitive with Employer’s Business, as defined below.

                                (e)         Employer’s Business. For the purpose
of these Post Employment Obligations, the “Business” of the company shall be
defined as the development and marketing of commercial computer software and
providing related consulting services in the areas of:

                                              (i)         interactive gene
sequence visualization, manipulation, and analysis, including but not limited
to, products such as VECTOR NTI, Genomax and Labshare;

                                              (ii)         interactive
microarray-based data visualization manipulation and analysis, including but not
limited to, such products as Vector Xpression;

2



--------------------------------------------------------------------------------



 



                                              (iii)         interactive
metabolic pathway visualization and manipulation, including but not limited to,
such products as Vector Pathblazer;

                                              (iv)         any other business
that Employer is engaged in, as evidenced by the expenditure of moneys, the
execution of contracts or the preparation of a written business plan, is
actively developing on the date of Executive’s termination of employment.

                                (f)         Notwithstanding the above, the
following activities shall not be considered competitive with the Employer’s
Business:

                                              (i)         Academic or Internal
Software, defined as the development of software either (a) for internal use by
any organization not in the business of selling or licensing software, such as
those defined in clause (f) (iii) below, or (b) for academic or government
research, either in a capacity as an employee of or contractor to the developing
organization(s). Employer acknowledges that such non-competitive Academic or
Internal Software might have certain overlapping functionality with that
provided commercially by Employer. Employer also acknowledges that such
development may be funded by one or more government agencies, private
non-governmental organizations or individuals, or commercial companies. Employer
further acknowledges that such software may at times be released to the public
or may be commercialized by third-parties and that Executive may have limited
ability to control such activities. Employer thus will neither hold Executive
responsible for such activities nor consider them competitive for the purposes
of this Agreement, as long as neither Executive nor the developing
organization(s) directly engage in the development of a product competitive with
the Business of Employer.

                                              (ii)         Bioinformatics
Research, defined as any activity for or on behalf of any non-profit or
commercial organization, where the primary goal of such research is the
development of novel methodologies, algorithms, or software for biological data
analysis, visualization, or storage. Employer acknowledges that such research
may be implemented in software which is made available publicly and/or which is
later commercialized, so long as neither the Executive nor the developing
organization had as a goal the development of a product competitive with the
business of Employer.

                                              (iii)         Other Businesses in
Life Sciences, defined as working in any capacity for or on behalf of an
organization whose primary business is biomedical research and development,
biomedical research and development services, provision of data content,
laboratory technology development, non-life science specific computer technology
development, management consulting, healthcare or scientific policy services,
investment banking, venture capital, research or healthcare funding
(“non-competitive organizations”). Employer

3



--------------------------------------------------------------------------------



 



acknowledges that such organizations may have as clients or partners other
third-party organizations whose business may be competitive with Employer’s
Business, as defined above. However, Executive will not provide any services to
such non-competitive organizations in connection with their development or
provision of any products or services to any business competitive with
Employer’s business.

                                              (iv)         Scientific Side
Activities, defined as participation in research funding reviews, publication
peer review, policy development, conference planning, scientific advisory
boards, informal scientific collaborations, or journalism.

                                              (v)         Should there be a
change of control as defined in the Incentive Bonus Plan agreed to by the
Parties, the non-compete obligations of Section 1(d) of this Agreement shall not
apply with respect to any division of Employer after the change of control
transaction to which Executive has no responsibilities and about which he has no
non-public proprietary information.

                                              (vi)         Permission to
participate in any of these non-competitive businesses does not in any way
release Executive from his existing Confidentiality or Intellectual Property
assignment obligations to the Employer, nor the other obligations of this
Agreement. Further, notwithstanding the above, Executive may not be employed by,
consult for, be an officer of or director of, be a shareholder or owner of
(except as a shareholder or owner of less than 2% of a publicly traded company),
or assist, engage in or promote any business or contemplated business that
provides products, service or assistance to the following Employer competitors:
LION Bioscience, Pharmacopeia, Rosetta, Silicon Genetics, DNA Star, Physiome,
Molecular Mining or to any contemplated, start-up or new business that is
competitive with the business of Employer, as defined herein.

                       2.         Judicial Modification. The Parties agree that
if a court of competent jurisdiction or other enforcement body finds that any
term of this Agreement is for any reason excessively broad in scope or duration
or for other reasons finds that a term may not be enforced as written, such term
shall be construed in a manner to enable it to be enforced to the maximum extent
possible. The Parties further agree that a court of competent jurisdiction or
other enforcement body may modify, delete, blue-pencil, or revise any term of
this Agreement and then enforce this Agreement as modified.”

                       3.         Entire Agreement. This Agreement and the
Employment Agreement amended hereby constitute the entire agreement between the
Parties relating to its subject matter and supersedes all prior agreements,
negotiations, and understandings, whether written or oral. Unless specifically
modified herein, all terms and conditions of the Employment Agreement and any
other employment

4



--------------------------------------------------------------------------------



 



related agreements shall remain in full force and effect and the Executive
agrees to be bound by such agreements.

                       4.         Amendment. This Agreement may be amended or
modified only by a written instrument executed by the Executive and an officer
or director of the Employer.

                       5.         Governing Law; Jurisdiction. This Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Maryland, without regard to the conflicts-of-law rules thereof.
Executive agrees and submits to the exclusive jurisdiction of any court in the
State of Maryland where there is proper venue or any federal court sitting in
Maryland, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated herein, and agrees that all claims in
respect of any such action or proceeding shall be heard or determined in such
Maryland or Federal Court.

                       6.         Counterparts; Facsimile Transmission. This
Agreement may be executed on separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement. Signatures transmitted by facsimile shall be binding as evidence of
each party’s agreement to be bound the terms of this Agreement.

                       IN WITNESS WHEREOF, the Parties hereto have duly executed
this Agreement effective for all purposes and in all respects as of October 3,
2002.

        STEPHEN LINCOLN   INFORMAX, INC.
7600 Wisconsin Avenue
Bethesda, MD 20814     /S/ Stephen Lincoln


--------------------------------------------------------------------------------

Stephen Lincoln   /S/ Andrew P. Whiteley


--------------------------------------------------------------------------------

By: Andrew P. Whiteley
Chairman, Chief Executive
Officer and President     Date: October 3, 2002   Date: October 3, 2002  

5